695 N.W.2d 71 (2005)
KOSMAL
v.
AMERITECH.
No. 127064.
Supreme Court of Michigan.
April 26, 2005.
SC: 127064. COA: 254936.
On order of the Court, the application for leave to appeal the August 23, 2004 order of the Court of Appeals is considered, and, it appearing to this Court that the case of Bailey v. Oakwood Hospital & Medical Ctr. (Docket No. 125110) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.